DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Response to Amendment
The Amendment filed on 8/5/2021 has been entered.  Claims 13-18 and 25-38 remain pending in the application. The Examiner has acknowledged that claims 3, 17, 18, 25, 28, 29, 33, 34, and 37 are amended. 

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. The amendments have changed the scope of the claims and a new rejection will be made as detailed below.
Applicant’s arguments, see pp. 6-12, filed 1/11/2017, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 103 have been fully considered and are persuasive.  Therefore, the Saunders et al. (US 20040111644 A1, hereinafter Saunders) in view of Wagner et al. (US 9,866,382 B2, hereinafter Wagner), in further view of Kaur et al. (US 20150304307 Al, hereinafter Kaur).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15-17, 25-28, 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 20040111644 A1, hereinafter Saunders) in view of Wagner et al. (US 9,866,382 B2, hereinafter Wagner), in further view of Kaur et al. (US 20150304307 Al, hereinafter Kaur).
Regarding claims 13, 25 and 33, Saunders discloses from a first interface (web browser application) to a service 80 (para. [0023], lines 4-7), 
80 through a second interface 60 to the service 80 (para. [0041], lines 1-10); 
determining whether the first (web browser application) and second interfaces 60 to the service 80 are verified to share the user data relating to the service 80 (Fig. 5A-C; para. [0046], lines 7-13); and 
responsive to determining that the first (web browser application) and second interfaces 60 are verified to share the user data, allowing the first interface (web browser application) to access and utilize the stored user data (paras. [0050], lines 12-14, running applications that are approved authorized to share sign-in or login…; [0051], lines 1-5, detects whether any of the ready signed-in or logged-in state applications have received a request to access a secured feature. …retrieval operation 519 retrieves the shared credential from shared memory 216...).

Although Saunders discloses determining whether the first (web browser application) and second interfaces to the service are verified to share the user data relating to the service (Fig. 5A-C; para. [0046], lines 7-13); and responsive to determining that the first and second interfaces are verified to share the user data, allowing the first to access and utilize the stored user data (paras. [0050], lines 12-14; [0051], lines 1-5). Saunders fails to teach based at least in part on whether the first interface comprises a first identifier corresponding to the second interface, and otherwise preventing the first interface from accessing and utilizing the stored user data.
Wagner, in the same or similar field of endeavor, teaches based at least in part on whether the first interface comprises a first identifier corresponding to the second interface (col. 5, lines 66 - col. 6, line 2, application identifier (e.g., bundle ID) associated with the first application may be used by the second application to validate/verify an identity of the first application…); and a public-private key pair were added to the first application during development of the application (col. 6, lines 9-19, the first mobile application may include a public-private key pair (e.g., added during development of the application) for use in, for example, an asymmetric key encryption algorithm. The private key may be used to generate a signature of the first mobile application identifier (e.g., bundle ID). The public key may be packaged in the first and second mobile applications. The first mobile application may provide the signature of its application identifier (e.g., bundle ID) in the URL to the second application (e.g., in an appropriately encoded form). ).
Therefore, considering Saunders’ and Wagner’s teachings as a whole, it would have been obvious to one of skill in the art before the effective filing date of application to combine the teachings of the cited references because Wagner’s system would have allowed Saunders to provide the first mobile application to provide the signature of its application identifier (e.g., bundle ID) in the URL to the second application (e.g., in an appropriately encoded form), and an alternative if the signature is not valid. The motivation to combine is to enable credential based information sharing between the applications thus verifying the authenticity of the applications to each other.

Although Wagner teaches that the identifier (i.e. a public-private key pair) were added to the first application during development of the application (col. 6, lines 9-19), Wagner fails to 
Kaur in the same field of endeavor teaches teach the first interface having been installed on the electronic device with the first identifier (paras. [0002], lines 1-5, digital signature is a mathematical scheme for demonstrating authenticity of a software application or digital content. A valid digital signature gives a user or recipient reason to believe that the application was created by a known entity…; and [0034], lines 1-2, when the application 40 including the secure key is installed at a mobile station 13a…).
Therefore, considering Wagner’s and Kaur’s teachings as a whole, it would have been obvious to one of skill in the art before the effective filing date of application to combine the teachings of the cited references because Kaur’s system would have allowed Wagner to verify application authenticity by including a secure key with an application when the application is installed on a device. The motivation to combine is so that the installed application is easily identifiable to the other applications which need to share sensitive information with each other.

Regarding claims 15, 26 and 35, Saunders-Wagner-Kaur discloses, wherein the set of instructions for determining whether the first (web browser application) and second interfaces 60 are verified to share the user data comprises a set of instructions for querying a database for a 3-tuple of the first interface (web browser application), the second interface 60, and a type of data requested (Saunders, para. [0024], lines 1-12, authentication of client computer, user name and password).

Regarding claims 16, 27 and 36, Saunders-Wagner-Kaur discloses, wherein the request is received through an API exposed to the first interface (web browser application) (Saunders, para. [0024], lines 1-7).

Regarding claims 17, 28 and 34, Saunders-Wagner-Kaur discloses, wherein the first interface (web browser application) is an application specific to the service and the second interface 60 is a web page of the service 80 accessed through a web browser (Saunders, para. [0041], interface of running secured application).

Regarding claim 30, Saunders-Wagner-Kaur discloses the device of claim 25, wherein the at least one processor is further configured to allow the first interface (web browser application) to locally access, on the device, the user data stored on the device exclusively when the first (web browser application) and second interfaces 60 are verified to share the user data (Saunders, paras. [0041], lines 1-10; [0051], lines 5-14).

Regarding claims 32, 31 and 38, Saunders-Wagner-Kaur discloses, wherein the user data stored on the electronic device comprise a login credential for the service (Saunders, para. [0024], lines 1-12).

Claims 14, 18, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders-Wagner-Kaur in view of Howard et al. (US 9922354 B2, hereinafter Howard).

Regarding claim 14, Saunders-Wagner-Kaur discloses the machine readable medium of claim 13, wherein the program of the electronic device as part of an operating system of the electronic device (Saunders, 230, Fig. 2).
Although Saunders-Wagner-Kaur discloses the program performing the invention on the electronic device as part of an operating system of the electronic device without prompting action on the part of the user in a shared sign-in application program (Saunders, 230, Fig. 2), but fails to explicitly teach the program is a daemon that operates in a background.
Howard in the same or similar field of endeavor, teaches a daemon that operates in a background (col. 3, lines 52-62). 
Therefore, considering Saunders and Howard’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Howard’s teachings as described in Saunders to provide a daemon, a process that runs continually in the background, to control data from applications and performing functions with little or no input from the user, thus, automatically managing system resources.

Regarding claims 18, 29 and 37, Saunders-Wagner-Kaur-Howard discloses wherein determining whether the first and second interfaces are verified to share the user data further comprises: determining whether a second identifier obtained from a web domain corresponds to the first identifier (Saunders, paras. [0024], lines 1-12 and [0041]) (Howard, col. 3, lines 18-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/13/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457